199 F.2d 375
52-2 USTC  P 9517
D. H. WILLEY, Petitioner,v.COMMISSIONER of INTERNAL REVENUE, Respondent.
No. 11474.
United States Court of Appeals Sixth Circuit.
Oct. 21, 1952.

L. F. Ratterman, Cincinnati, Ohio, for petitioner.
Charles S. Lyon, Ellis N. Slack, and Louise Foster, Washington, D.C., for respondent.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, the supplemental communication of counsel for petitioner, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision appealed from be and is hereby affirmed in accordance with the original findings of fact and opinion, and the supplemental findings of fact and opinion of the Tax Court of the United States.